 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                   No. 2:18-cv-0631 DB P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    P. STEWART, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and currently housed at R.J. Donovan

18   Correctional Facility in San Diego (“R.J.D.”), seeks relief pursuant to 42 U.S.C. § 1983. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          The instant complaint was filed on March 23, 2018. (ECF No. 1). Thereafter, plaintiff

21   was directed to file a completed affidavit to proceed in forma pauperis, and on July 5, 2018,

22   plaintiff filed a motion for a fifteen-day extension of time to do so. (See ECF Nos. 8, 9). On July

23   9, 2018, plaintiff filed his motion to proceed in forma pauperis. (ECF No. 10).

24          The court will grant, nunc pro tunc, plaintiff’s motion for a fifteen-day extension of time

25   to file an in forma pauperis application. In addition, for the reasons stated below, the court will

26   recommend that: (1) plaintiff’s motion to proceed in forma pauperis be denied pursuant to 28

27   U.S.C. § 1915(g), and (2) plaintiff be ordered to pay the appropriate filing fee prior to proceeding

28   any further with this action.
                                                        1
 1   I.     APPLICABLE LAW: 28 U.S.C. § 1915(g)

 2          Section 1915(g) states:
            In no event shall a prisoner bring a civil action or appeal a judgment in a civil
 3          action or proceeding under this section if the prisoner has, on 3 or more prior
 4          occasions, while incarcerated or detained in any facility, brought an action or
            appeal in a court of the United States that was dismissed on the grounds that it is
 5          frivolous, malicious, or fails to state a claim upon which relief may be granted,
            unless the prisoner is under imminent danger of serious physical injury.
 6
     28 U.S.C. § 1915(g).
 7
            “It is well-settled that, in determining a [Section] 1915(g) ‘strike,’ the reviewing court
 8
     looks to the dismissing court’s action and the reasons underlying it.” Knapp v. Hogan, 738 F.3d
 9
     1106, 1109 (9th Cir. 2013) (brackets added) (citation omitted). “[Section] 1915(g) should be used
10
     to deny a prisoner’s in forma pauperis status only when, after careful evaluation of the order
11
     dismissing an action, and other relevant information, the district court determines that the action
12
     was dismissed because it was frivolous, malicious or failed to state a claim.” Andrews v. King,
13
     398 F.3d 1113, 1121 (9th Cir. 2006) (brackets added).
14
     II.    ANALYSIS
15
            A.    Cases Identified as Strikes
16
            On June 15, 2016, in Williams v. Just, No. 2:15-cv-2143 WBS CKD (E.D. Cal. June 15,
17
     2016) (“Just”), the District Court judge adopted the assigned magistrate’s findings and
18
     recommendations which had determined that plaintiff was a three-strikes litigant within the
19
     meaning of 28 U.S.C. § 1915(g). (See Just, ECF Nos. 23, 24, 31, 32). Specifically, the Just
20
     Court found that prior to filing the Just action, plaintiff had brought at least three actions that had
21
     been dismissed on the grounds that they were frivolous, or malicious, or failed to state a claim
22
     upon which relief may be granted. The cases identified as strikes in Just were the following:
23
            •    Williams v. Aparicio, No. 2:14-cv-8640 PA KK (C.D. Cal. Feb. 5, 2015);
24
            •    Williams v. Young, No. 2:14-cv-8037 PA KK (C.D. Cal. May 19, 2015);
25
            •    Williams v. Kerkfoot, No. 2:14-cv-7583 GW KK (C.D. Cal. May 15, 2015), and
26
            •    Williams v. Young, No. 15-55967 (9th Cir. Sept. 18, 2015).
27
     (See Just, ECF No. 23 at 2-4).
28
                                                         2
 1          This court takes judicial notice of Just and of the cases identified as strikes therein. See

 2   United States v. Author Servs., Inc., 804 F.2d 1520, 1523 (9th Cir. 1986) (stating court my take

 3   judicial notice of its own records) overruled on other grounds, United States v. Jose, 131 F.3d

 4   1325, 1328-29 (9th Cir. 1997). Therefore, the first requirement under Section 1915(g) which

 5   permits this court to deny plaintiff in forma pauperis status has been met. The court now

 6   considers Section 1915(g)’s imminent danger of serious physical injury requirement.

 7          B.    Absence of Imminent Danger of Serious Physical Injury

 8          In the instant complaint, plaintiff states that he is under imminent threat of serious

 9   physical injury in light of the following: (1) the failure to receive timely “proper medical care”1

10   from defendants Stewart and Sanders2 for his injured back, torso and head when he fell off his

11   bunk at California Medical Facility – Vacaville (“CMF-Vacaville”) in October 2015; (2)

12   defendant Stewart’s failure to permit plaintiff to turn on a fan in his cellblock hallway despite

13   plaintiff’s high body temperature and other heat-related medical ailments; (3) the various threats

14   of physical harm3 plaintiff received from defendant Stewart in April 2017 for pursuing

15   administrative grievances, and (4) the facilitation of plaintiff’s transfer to R.J.D. in May 2017 by

16   defendants Taylor and Muhammad,4 despite the fact that they knew plaintiff had enemy concerns

17   there. (See ECF No. 1 at 5-13).

18   ////

19
     1
       Plaintiff describes “proper medical care” as “being given an M.R.I., CT scan for [his] back and
20   head.” (See ECF No. 1 at 5-6) (brackets added). He states that he is “still suffering headaches,
     severe back pain in a multitude of areas, dizziness and lightheadedness causing fainting all still
21   [sic] not being treated at time of filing this complaint causing my injuries and ailment to be of an
22   on-going [sic] nature.” (See id. at 6) (brackets added).

23
     2
      Defendant Stewart is a correctional officer at California Medical Facility – Vacaville (“CMF-
     Vacaville”). Defendant Sanders is a physician at CMF-Vacaville. (See ECF No. 1 at 3).
24
     3
        Plaintiff states the threats included being attacked with a lock placed in a sock, having his cell
25   fire-bombed, being framed for a criminal charge and being placed in the hole. (See ECF No. 1 at
26   10).
     4
27    Defendants Taylor and Muhammad are correctional counselors at CMF-Vacaville. (See ECF
     No. 1 at 3).
28
                                                        3
 1          These facts as well as the timing of plaintiff’s filed pleadings do not support plaintiff’s

 2   claim that he was under imminent danger of serious physical injury at the time this action was

 3   brought. First, the imminent danger plaintiff states he was in at the time this action was filed on

 4   March 23, 2018, was purportedly at the hands of the five named defendants, all of whom are

 5   employees at CMF-Vacaville. (See ECF No. 1 at 1-4). Plaintiff’s complaint makes this

 6   “imminent danger at CMF-Vacaville” claim despite the fact that it also states that plaintiff had

 7   been transferred to R.J.D. in May 2017, almost a full year prior to the filing of the instant action.

 8   (See ECF No. 1 at 12). In addition, a change of address notice plaintiff filed on the same day –

 9   March 23, 2018 – verifies that plaintiff was no longer housed at CMF-Vacaville when he filed the

10   instant action. He was housed at R.J.D.5 (See ECF No. 3).

11          The imminent danger exception applies only where a plaintiff has alleged facts that

12   demonstrate he was “under imminent danger” at the time the complaint was filed. Andrews v.

13   Cervantes, 493 F.3d 1047, 1052-53 (9th Cir. 2007). Given that: (1) CMF-Vacaville is where all

14   the named defendants are located; (2) CMF-Vacaville is where plaintiff’s alleged imminent

15   danger of serious physical harm was alleged to be occurring via the hands of the defendants (see

16   generally ECF No. 1), and (3) by plaintiff’s own admissions both in his complaint and in his

17   simultaneously filed change of address notice, plaintiff was not housed at CMF-Vacaville when

18   he filed the instant complaint, the undersigned finds that plaintiff has not adequately established

19   the existence of imminent danger of serious physical injury at the time the action was brought that

20   Section 1915(g) requires. Consequently, plaintiff must be denied in forma pauperis status.
21   III.   CONCLUSION

22          The undersigned shall recommend that plaintiff’s motion to proceed in forma pauperis be

23   denied pursuant to 28 U.S.C. § 1915(g). On June 15, 2016, the Just Court adopted the findings

24   that plaintiff was a three-strikes litigant within the meaning of the statute. (See Just, ECF Nos.

25   5
       As an aside, in April 2018, plaintiff filed two additional notices of address change with the
26   court, neither of which indicated that plaintiff was still housed at CMF-Vacaville, where
     plaintiff’s complaint states his imminent danger threat existed. (See ECF Nos. 5, 7). The last
27   notice, filed April 30, 2018, confirms that plaintiff is currently still housed at R.J.D. (See ECF
     No. 7).
28
                                                        4
 1   23, 24, 31, 32). In addition, the instant complaint fails to establish that plaintiff was under

 2   imminent danger of serious physical injury on March 23, 2018, the date plaintiff filed the instant

 3   complaint.

 4           Accordingly, IT IS HEREBY ORDERED that:

 5           1. Plaintiff’s motion for a fifteen-day extension of time to file a motion to proceed in

 6   forma pauperis filed July 5, 2018 (ECF No. 9), is GRANTED nunc pro tunc, and

 7           2. The Clerk of Court shall randomly appoint a District Court judge to this action.

 8           IT IS FURTHER RECOMMENDED that:

 9           1. Plaintiff’s motion to proceed in forma pauperis filed July 9, 2018 (ECF No. 10), be

10   DENIED, and

11           2. Plaintiff be ordered to pay the appropriate filing fee.

12           These findings and recommendations are submitted to the United States District Judge

13   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

14   after being served with these findings and recommendations, plaintiff may file written objections

15   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

16   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

17   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

18   (9th Cir. 1991).

19   Dated: February 25, 2019

20
21

22

23

24

25   DLB:13
     DB/ORDERS/ORDERS/PRISONER.CIVIL RIGHTS/will0631.1915g.noifp
26
27

28
                                                              5
